Case 0:20-cv-61023-RAR Document 100 Entered on FLSD Docket 08/13/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-CV-61023-RUIZ/STRAUSS

  MATTHEW BUCKLEY, et al.,
         Plaintiffs,
  v.

  EMMETT MOORE, et al.,
        Defendants.
  ________________________________________/

                   ORDER SETTING ZOOM SETTLEMENT CONFERENCE

         THIS CAUSE has been referred to the undersigned for a settlement conference (DE 98).

  It is hereby ORDERED AND ADJUDGED that a SETTLEMENT CONFERENCE in this

  matter will be held before the undersigned commencing at 9:30 a.m. on September 3, 2021. The

  parties shall submit Confidential Settlement Statements by August 27, 2021 (see ¶ 3 below). In

  accordance with Administrative Order No. 2021-50, the Settlement Conference shall be conducted

  by VIDEO CONFERENCE.

         The undersigned now issues the following additional instructions:

         1.      The Settlement Conference shall be attended by all parties, corporate

  representatives and their counsel of record. Each side shall have a party representative present

  with full authority to negotiate and finalize any settlement agreement reached. Failure of a party

  representative with full and final authority to make and accept offers of settlement to attend this

  Settlement Conference may result in the undersigned’s sua sponte recommendation that sanctions

  be entered against the offending party.

         2.      In the event that a monetary settlement would be payable from proceeds of an

  insurance policy, a claims professional/representative(s) from the party’s insurer with full and final
Case 0:20-cv-61023-RAR Document 100 Entered on FLSD Docket 08/13/2021 Page 2 of 5




  authority to authorize payment to settle the matter up to the full limits of the party’s policy(s) or

  the most recent demand, whichever is lower, shall also be present.

         3.      On or before August 27, 2021, the parties shall each submit (via email to

  strauss@flsd.uscourts.gov) a Confidential Settlement Statement of no more than seven (7) pages,

  double-spaced, setting forth the following information: (a) background regarding the parties and

  the relationship between the parties, including the potential for a continued relationship post-

  litigation (if an employee/employer relationship existed, the background shall include, without

  limitation, the role and duties of the employee, the length of the relationship, and whether the

  employee is still employed, or could be rehired by, the employer); (b) a candid evaluation of the

  strengths and weaknesses of the party’s case; (c) a candid evaluation of the party’s “best day” and

  “worst day” in court (including estimates of what the party may owe, through trial, for its own

  attorney’s fees and the opposing party’s attorney’s fees, if applicable); (d) the party’s position on

  settlement; (e) the results of any previous settlement negotiations; (f) whether there may be any

  difficulty in collecting to satisfy any judgment; (g) any other information that may be helpful in

  working towards a fair settlement; and (h) the names of all individuals who will be attending the

  settlement conference. In a case involving a fee-shifting statute or contractual fee provision, any

  party seeking fees must include a statement of the amount of fees sought, including the hourly rate

  and number of hours expended to the date of submission. The failure to include a statement of

  attorney’s fees may result in the undersigned’s sua sponte recommendation that sanctions be

  entered against the party and/or the attorney.

         4.      In some, but not all, cases, the Court may give each party approximately five (5)

  minutes to make an opening statement at the beginning of a Settlement Conference. Because the

  Court will not be making any rulings at the Settlement Conference, the Court encourages each



                                                   2
Case 0:20-cv-61023-RAR Document 100 Entered on FLSD Docket 08/13/2021 Page 3 of 5




  party to view this opening statement as an opportunity to communicate relevant information or

  positions to the opposing party, rather than as a means of convincing the Court of the legal or

  factual correctness of its positions.

          5.      The Settlement Conference will not be continued absent a written motion and a

  showing of compelling circumstances.

          6.      In the event this matter settles prior to the scheduled Settlement Conference, the

  parties shall immediately advise the undersigned’s chambers. Written confirmation of a settlement

  that is signed by all parties shall also be sent to chambers at strauss@flsd.uscourts.gov.

          7.      The Settlement Conference shall be conducted without a court reporter and will not

  be recorded. All representations and statements made at the Settlement Conference shall remain

  confidential.

          8.      The parties are notified that the Court does not provide interpreter services in civil

  cases. In the event that a party or corporate representative does not speak fluent English, that party

  must arrange for the attendance of an interpreter.

          9.      Participant information for the Zoom/telephone settlement conference is as follows:

          •    Topic: Judge Strauss Settlement Conference Case No. 20-61023-CIV-RUIZ;
               Buckley, et al. v. Moore, et al.
               .
          •    Time: September 3, 2021 at 9:30 a.m. Eastern Time (US and Canada)

          •    Join ZoomGov Meeting

  https://www.zoomgov.com/j/1618986847?pwd=OVgraGpkVUtOVzVNTzUzV3lWd2Zzdz09

          •    Meeting ID: 161 898 6847
               Passcode: 201939

          •    One tap mobile
               +16692545252,,1618986847#,,,,*201939# US (San Jose)
               +16468287666,,1618986847#,,,,*201939# US (New York)


                                                    3
Case 0:20-cv-61023-RAR Document 100 Entered on FLSD Docket 08/13/2021 Page 4 of 5




           •     Dial by your location 1
                 +1 669 254 5252 US (San Jose)
                 +1 646 828 7666 US (New York)
                 Meeting ID: 161 898 6847
                 Passcode: 201939

           10.      Counsel shall share the ZoomGov Meeting information as appropriate with

  participants for their side.

           11.      Participants should join the ZOOM Meeting by no later than 9:15 a.m. on the date

  of the settlement conference to test their system.

           12.      Participants may click the link above to join at the appropriate time. Alternatively,

  participants may join the settlement conference without clicking on the link by going to

  https://zoom.us/join on any browser or to the ZOOM app on a tablet or smartphone and entering

  the Meeting ID and, when prompted, the Passcode. If participants have not already downloaded

  the Zoom app and their device requires it, they may be instructed to download it at this time.

  Participants should ensure that they have downloaded the necessary app prior to the date of the

  settlement conference.

           13.      Participants will have an opportunity to test their audio by clicking on “Test

  Computer Audio.” Once satisfied that their audio works, participants should click on “join audio

  by computer.”

           14.      The Host will place participants in the “waiting room” until the settlement

  conference begins.

           15.      Participants should mute themselves when not speaking.




  1
      Telephone access information is provided as a back-up means of participation only.
                                                      4
Case 0:20-cv-61023-RAR Document 100 Entered on FLSD Docket 08/13/2021 Page 5 of 5




           16.   Additional information and instructional videos are available at the ZOOM Help

  Center: https://support.Zoom.us/hc/en-us. Also, system testing in advance of the settlement

  conference is available at: https://zoom.us/test.

           17.   Sanctions may be imposed for failure to follow any of the requirements of this

  Order.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of August 2021.




  Copies to counsel of record via CM/ECF




                                                      5
